EXHIBIT 10.3

PROMISSORY NOTE

 

$300,000.00    South Jordan, Utah    March 21, 2008

FOR VALUE RECEIVED, the undersigned, TENFOLD CORPORATION, a Delaware corporation
(“Maker”), whose address is 698 West 10000 South, South Jordan, Utah 84095,
promises to pay to the order of Versata Enterprises, Inc. (“Payee”) at 6011 West
Courtyard Dr., Suite 300, Austin, Texas 78730, or such other location as Payee
may direct, in lawful money of the United States of America, the principal sum
of THREE HUNDRED THOUSAND DOLLARS ($300,000.00) with interest on the outstanding
principal balance at the rate of ten percent (10%) per annum until paid.
Capitalized terms used in this Note, unless otherwise defined herein, shall have
the meanings set forth in that certain Agreement and Plan of Merger dated of
even date herewith, by and among Maker, Payee and TFTx Acquisition, Inc. (the
“Agreement”).

All sums, principal and interest shall be due and payable on the earlier of
(i) the Outside Date, or (ii) the date the Agreement is terminated in accordance
with its terms (such earlier date, the “Maturity Date”). Amounts payable
hereunder shall be paid by cashier’s check or other immediately available funds
at the above address or, at Payee’s option, by wire transfer to an account
designated by Payee or such other method of payment as Payee shall direct. This
Note may be prepaid at any time, in full or in part, without premium or penalty.

Maker waives presentment for payment, notice of nonpayment, protest, demand,
notice of protest, notice of intention to accelerate, notice of acceleration and
dishonor, diligence in enforcement and indulgences of every kind, and hereby
agrees that this Note and the liens securing its payment may be extended and
re-extended and the time for payment extended and re-extended from time to time
without notice, and Maker agrees that its liability on or with respect to this
Note shall not be affected by any release or change in any security at any time
existing or by any failure to perfect or maintain perfection of any security
interest in such security.

It is agreed that time is of the essence, and if the Note is not paid on the
Maturity Date or if a default occurs hereunder or under the Security Agreement
dated as of the date hereof by and between Maker and Payee (the “Security
Agreement”) (including any amendment hereof or thereof) , thereupon, after the
passage of applicable notice and cure periods, at the option of Payee, the
entire unpaid principal balance due and owing on this Note shall become and be
due and payable forthwith without demand, notice of default or intent to
accelerate the maturity hereof, notice of nonpayment, presentment, protest or
notice of dishonor, all of which are hereby expressly waived by Maker to the
extent permitted by applicable law. Failure to exercise this option upon any
such default shall not constitute a waiver of the right to exercise such option
in the event of any subsequent default.

If the entire unpaid principal balance plus all accrued and unpaid interest due
and owing on this Note is not paid to Payee on or before the Maturity Date,
whether by acceleration or otherwise, and is placed in the hands of an attorney
for collection, or suit is filed hereon, or proceedings are had in probate,
bankruptcy, receivership, reorganization, arrangement or other legal proceedings
for collection hereof, Maker agrees to pay Payee its reasonable collection
costs, including a reasonable amount for attorneys’ fees, but in no event to
exceed the maximum amount permitted by law (such costs, “Collection Costs”).
Maker is and shall be directly and primarily liable for the payment of all sums
called for hereunder. Maker hereby expressly waives bringing of suit and
diligence in taking any action to collect any sums owing hereon and in the
handling of any security hereunder, and Maker hereby consents to and



--------------------------------------------------------------------------------

agrees to remain liable hereon regardless of any renewals, extensions for any
period or rearrangements hereof, or any release or substitution of security
herefor, in whole or in part, with or without notice, from time to time, before
or after maturity, until the payment in full of all principal and interest
outstanding and any Collection Costs owing hereunder, upon which payment Maker
shall be released of all liability hereunder.

It is the intent of Maker and Payee in executing this Note to strictly comply
with applicable usury law. In furtherance thereof, Maker and Payee stipulate and
agree that none of the terms and provisions contained in this Note or the
Security Agreement (including any amendment hereof or thereof) shall ever be
construed to create a contract to pay for the use, forbearance or detention of
money, interest at a rate or in an amount in excess of the maximum rate or
amount allowed by law (“Maximum Interest”). Maker shall never be obligated or
required to pay interest on this Note at a rate in excess of the Maximum
Interest, and the provisions of this paragraph shall control over all other
provisions of this Note (including any amendment hereof). Payee expressly
disavows any intention to charge or collect excessive unearned interest or
finance charges in the event the maturity of this Note is accelerated. If the
maturity of this Note shall be accelerated for any reason or if the principal of
this Note is paid prior to the end of the term of this Note, and as a result
thereof the interest received for the actual period of existence of the loan
evidenced by this Note exceeds the applicable maximum lawful rate, the holder of
this Note shall credit the amount of such excess against the principal balance
of this Note then outstanding and thereby shall render inapplicable any and all
penalties of any kind provided by applicable law as a result of such excess
interest; provided, however, that if the principal hereof has been paid in full,
such excess shall be refunded to Maker. If the holder of this Note shall receive
money (or anything else) which is determined to constitute interest and which
would increase the effective interest rate on this Note or any other
indebtedness which Maker or a guarantor is obligated to pay to holder at a rate
in excess of that permitted by applicable law, the amount determined to
constitute interest in excess of the lawful rate shall be credited against the
principal balance of this Note then outstanding or, if the principal balance has
been paid in full, refunded to Maker, in which event any and all penalties of
any kind under applicable law as a result of such excess interest shall be
inapplicable. If the holder of this Note shall not actually receive, but shall
contract for, request or demand, a payment of money (or anything else) which is
determined to constitute interest and which would increase the effective
interest rate contracted for or charged on this Note to a rate in excess of that
permitted by applicable law, the holder of this Note shall be entitled,
following such determination, to waive or rescind the contractual claim, request
or demand for the amount determined to constitute interest in excess of the
lawful rate, in which event any and all penalties of any kind under applicable
law as a result of such excess interest shall be inapplicable. By execution of
this Note Maker acknowledges that Maker believes the loan evidenced by this Note
to be non-usurious and agrees that if, at any time, Maker should have reason to
believe that such loan is in fact usurious, Maker will give the holder of this
Note notice of such condition and Maker agrees that the holder shall have sixty
(60) days in which to make appropriate refund or other adjustment in order to
correct such condition if in fact such exists.

Additionally, if, from any circumstance whatsoever, fulfillment of any provision
hereof shall, at the time fulfillment of such provision be due, involve
transcending the Maximum Interest, then, ipso facto, the obligation to be
fulfilled shall be reduced to the Maximum Interest. The term “applicable law” as
used in this Note shall mean the laws of the State of Texas.

This Note is secured by a security agreement covering all of Maker’s accounts
receivable and equipment now owned or hereinafter acquired, executed by Maker in
favor of Payee, or any other holder of this Note, executed simultaneously
herewith.

Maker agrees to abide by its obligations under Section 5.1(g) of the Merger
Agreement and that any breach thereof, unless and until cured, constitutes a
default hereunder. Maker agrees that its payment obligations under this note
shall be senior to any those of any other note or borrowings that the Maker may
undertake and that the Maker shall not undertake any such other payment
obligations without such lender agreeing to subordinate such payments
obligations to the payments obligations made with respect hereto.

 

-2-



--------------------------------------------------------------------------------

This Note has been executed and delivered in and shall be construed in
accordance with and governed by the laws of the State of Texas.

 

MAKER: TENFOLD CORPORATION By:     Name:     Title:    

 

-3-